DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 29 have been considered but are moot in light of new grounds of rejection made below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 20-24, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilhenny (US 2015/0118391; hereinafter Kilhenny).
Regarding claim 16, Figs 4A-4B of Kilhenny discloses a semiconductor device comprising:
a carrier element (30; Fig 4A; ¶ [0088]) comprising:
	a carrier layer (60; Fig 4A; ¶ [0088]) comprising:
		a first depression (50; Fig 4A; ¶ [0088]) extending from a first main surface (Top Surface; Fig 4A) of the carrier layer (60; Fig 4A; ¶ [0088]) in a direction of a second main surface (Bottom Surface; Fig 4A) of the carrier layer (60; Fig 4A; ¶ [0088]) opposite the first main surface; and
		a metal substrate (60; Fig 4A; ¶ [0088]) and an electrically insulating layer (57/58; Fig 4A; ¶ [0088]) on at least a portion of the metal substrate (60; Fig 4A; ¶ [0088]);
	a first electrically conductive filling component (44; Fig 4A; ¶ [0088]) arranged in the first depression (50; Fig 4A; ¶ [0088]) in a form-fitting manner (Fig 4A), the electrically insulating layer (57/58; Fig 4A; ¶ [0088]) being arranged between the metal substrate (60; Fig 4A; ¶ [0088]) and the first filling component (44; Fig 4A; ¶ [0088]); and
	a second electrically conductive filling component (46; Fig 4A; ¶ [0088]) arranged in a form-fitting manner (Fig 4A) in a second depression (48; Fig 4A; ¶ [0088]) of the carrier layer;
	wherein the first filling component (44; Fig 4A; ¶ [0088]) is a first electric terminal (Fig 4A) of the semiconductor device and the second filling component (46; Fig 4A; ¶ [0088]) is a second electric terminal (Fig 4A) of the semiconductor device; and
	a semiconductor chip (32; Fig 4A; ¶ [0088]) arranged on the carrier element (30; Fig 4A; ¶ [0088]), wherein the electrically insulating layer is an anodization (¶ [0013], [0040]) layer;
	wherein the first electric terminal (44; Fig 4A; ¶ [0088]) and the second electric terminal (46; Fig 4A; ¶ [0088]) constitute device electrodes (Fig 4A) configured for external electrical connection of the semiconductor device. (Fig 4A shows that the semiconductor device (32) is connected to the carrier element (30) using the electric terminals (44/46). Therefore electric terminals will constitute as device electrodes).

Regarding claim 17, Figs 4A-4B of Kilhenny discloses the metal substrate (60; Fig 4A; ¶ [0088]) is made of a metal (¶ [0091]) and the electrically insulating layer (57/58; Fig 4A; ¶ [0088]) is an oxidized layer of the metal (¶ [0091]) of the metal substrate (60; Fig 4A; ¶ [0088]).

Regarding claim 18, Figs 4A-4B of Kilhenny discloses the metal substrate (60; Fig 4A; ¶ [0088]) is made of aluminum (¶ [0091]) and the electrically insulating layer (57/58; Fig 4A; ¶ [0088]) is an oxidized layer of the aluminum (¶ [0091]).

Regarding claim 20, Figs 4A-4B of Kilhenny discloses the first filling component (44; Fig 4A; ¶ [0088]) comprises a metal (¶ [0088]).
Regarding claim 21, Figs 4A-4B of Kilhenny discloses the first filling component (44; Fig 4A; ¶ [0088]) consists essentially of copper (¶ [0055]).

Regarding claim 22, Figs 4A-4B of Kilhenny discloses the first filling component (44; Fig 4A; ¶ [0088]) is at least partly electrodeposited in the depression (¶ [0055]).

Regarding claim 23, Figs 4A-4B of Kilhenny discloses the first depression is a through hole (Fig 4A) completely penetrating the carrier layer (Fig 4A).

Regarding claim 24, Figs 4A-4B of Kilhenny discloses the semiconductor chip (32; Fig 4A; ¶ [0088]) is mounted on a first surface (Top surface; Fig 4A) of the first filling component (44; Fig 4A; ¶ [0088]), the first surface laterally projecting over the semiconductor chip.

Regarding claim 28, Figs 4A-4B of Kilhenny discloses the carrier element comprises a structured cover layer (38; Fig 4A) overlaying a first surface (Top surface; Fig 4A) of the first filling component (44; Fig 4A; ¶ [0088]).

Regarding claim 29, Figs 4A-4B of Kilhenny discloses a method for producing a carrier element (30; Fig 4A; ¶ [0088]) suitable for a semiconductor device, the method comprising:
providing a metal substrate (60; Fig 4A; ¶ [0088]);
producing a first depression (50; Fig 4A; ¶ [0088]) in the metal substrate (60; Fig 4A; ¶ [0088]);
producing a second depression (48; Fig 4A; ¶ [0088]) in the metal substrate (60; Fig 4A; ¶ [0088]);
producing an electrically insulating layer (57/58; Fig 4A; ¶ [0088]) on at least a portion of the metal substrate (60; Fig 4A; ¶ [0088]); and
at least partly electrodepositing (¶ [0055]) a first electrically conductive filling component (44; Fig 4A; ¶ [0088]) in the first depression (50; Fig 4A; ¶ [0088]) and a second electrically conductive filling component (46; Fig 4A; ¶ [0088]) in the second depression (48; Fig 4A; ¶ [0088]) in a form fitting manner;
wherein the electrically insulating layer (57/58; Fig 4A; ¶ [0088]) is arranged between the metal substrate (60; Fig 4A; ¶ [0088]) and the first (44; Fig 4A; ¶ [0088]) and second filling components (46; Fig 4A; ¶ [0088]),
wherein the electrically insulating layer (57/58; Fig 4A; ¶ [0088]) is produced by anodizing (¶ [0013], [0040]) at least a portion of the metal substrate (60; Fig 4A; ¶ [0088]), and
wherein the first filling component (44; Fig 4A; ¶ [0088]) is provided as a first electric terminal (44; Fig 4A; ¶ [0088]) of the semiconductor device and the second filling component (46; Fig 4A; ¶ [0088]) is provided as a second electric terminal (46; Fig 4A; ¶ [0088]) of the semiconductor device,
wherein the first electric terminal (44; Fig 4A; ¶ [0088]) and the second electric terminal (46; Fig 4A; ¶ [0088]) constitute device electrodes (Fig 4A) configured for external electrical connection of the semiconductor device. (Fig 4A shows that the semiconductor device (32) is connected to the carrier element (30) using the electric terminals (44/46). Therefore electric terminals will constitute as device electrodes).

Regarding claim 30, Figs 4A-4B of Kilhenny discloses the first depression (44; Fig 4A; ¶ [0088]) is produced by drilling (¶ [0013]) the metal substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny (US 2015/0118391; hereinafter Kilhenny).
Regarding claim 19, Fig 4A of Kilhenny does not expressly disclose the metal substrate is completely covered by the electrically insulating layer.
In the same field of endeavor, Fig 3C (in different embodiment) of Kilhenny discloses a metal substrate (18/26; Fig 3C) is completely covered by an electrically insulating layer (28; Fig 3C).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the metal substrate is completely covered by the electrically insulating layer in order to provide high thermal conductivity (¶ [0086]).
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny (US 2015/0118391; hereinafter Kilhenny) and further in view of Kang et al (US 2014/0041906; hereinafter Kang).
Regarding claim 25, Kilhenny does not expressly disclose the first filling component comprise at least one first region and at least one second region and wherein the first region follows the second region in a vertical direction and has a greater lateral size than the second region.
In the same field of endeavor, Fig 4 of Kang discloses a first filling component (50a; Fig 4) can comprise at least one first region (50a; Bottom portion of through hole; Fig 4) and at least one second region (50a; Center/vertical portion of through hole; Fig 4) and wherein the first region follows the second region in a vertical direction and has a greater lateral size than the second region (Fig 4).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first filling component comprises at least one first region and at least one second region and wherein the first region follows the second region in a vertical direction and has a greater lateral size than the second region in order to form the via hole for the device and in turn provide a heat radiation substrate that is capable of having improved heat radiation efficiency (¶ [0010]).

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny (US 2015/0118391; hereinafter Kilhenny) and further in view of Varghese et al (US 2013/0313718; hereinafter Varghese).
Regarding claim 26, Fig 4A of Kilhenny discloses the first filling component has same lateral size as the second filling component.
However Kilhenny does not expressly disclose the first filling component has a greater lateral size than the second filling component.
In the same field of endeavor, Fig 2 of Varghese discloses that a carrier element (10; Fig 2; ¶ [0020]) can comprise a first depression (22; Fig 1; ¶ [0020]) that can comprise first filling component (24; Fig 2; ¶ [0020]) and a second depression (20; Fig 1; ¶ [0020]) that can comprise second filling component (24; Fig 2; ¶ [0020]) and the first filling component (24; Fig 2; ¶ [0020]) that a greater lateral size (Fig 2) than the second filling component (24; Fig 2; ¶ [0020]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the carrier element comprises first filling component in first depression has a greater lateral size than the second filling component in the second depression or can also have same lateral size as taught by Varghese for the purpose of forming a through via having same/different size in order to substitute art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny (US 2015/0118391; hereinafter Kilhenny) and further in view of Herrmann (US 2014/0151724; hereinafter Hermann).
Regarding claim 31, Figs 4A-4B of Kilhenny discloses a semiconductor device as an LED chip (¶ [0088]).
However Kilhenny does not expressly disclose radiation emitting device.
In the same field of endeavor, Herrmann discloses a semiconductor device comprising an LED is a radiation emitting semiconductor chip.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the semiconductor device is a radiation emitting device for the purpose of using suitable and device for generating radiation in the desired spectral range. (¶ [0019])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maekawa et al (US 8637397; The prior art discloses forming a carrier element
comprising a metal substrate and an electrically insulating layer and a depression and a conductive layer formed in the depression but does not expressly disclose that an electrically insulating layer is an anodization layer)
Sogawa et al (US 2008/0224271; The prior art discloses forming a carrier
element comprising a metal substrate and an electrically insulating layer and a
depression and a conductive layer formed in the depression but does not expressly
disclose that an electrically insulating layer is an anodization layer)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895